Title: George Jefferson to Thomas Jefferson, 26 June 1809
From: Jefferson, George
To: Jefferson, Thomas


          Dear Sir  Richmond 26th June 1809
           I have received information from a boatman of the name of Calloway, who lives near Lynchburg, that our lost trunk is in the possession of one Danl Northcut, residing about 5 or 6 miles from that place, in Amherst.  C. has not heard particularly what the trunk contains, but was told there were some blank books, and some blank paper in it—he has not heard of the instruments.—he understands there is some writing, which is not understood, so that I hope the vocabularies of the indian languages are not all distroyed.—The story given out is, that N. purchased the trunk with its contents of his negro waterman for 3$!—the waterman says he found it, broken open, about two miles above the locks.—I have written to Mr Saml J. Harrison of Lynchburg, to aid C. in the recovery of the articles, and have requested him to have N. prosecuted for dealing with a negro for things which he must have known were stolen.
          I have likewise desired him to have the negro prosecuted, both because he deserves punishment, & because it will be important to Mr R. to ascertain whether his boatmen sold the trunk, or whether they were robbed of it.
           Their having averred so positively that they did not receive it, certainly operates against them; and I think rather more (if there is a difference) against the three who remained at the landing, than against Harry who received the articles of me: for he might have made a mistake by miscounting—whereas I have all along thought it very improbable, that the three in receiving 27 packages from their head man, should have counted them, and that too with such exactness, as to recollect positively that there was one, and that of a particular kind, short of the number said to have been delivered.—Some allowance however should be made for the poor devils being frightened, & I suppose that we ought not to be surprised at their endeavoring to acquit themselves of blame, by imputing it to another.
          I most sincerely hope it may turn out, that they were only negligent, & suffered the trunk to be stolen.
          I am Dear Sir Yr Very humble servt Geo. Jefferson
        